DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-13) and species (immune check-point inhibitors) in the reply filed on 9/29/2021 is acknowledged. Applicant’s traversal is on the grounds that the simultaneous search of all groups will not impose additional search burden. This argument is not found persuasive since groups 1-3 are directed to related methods with materially different designs. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Accordingly, there is a search and examination burden to search these inventions in the same application. The requirement is still deemed proper and is therefore made FINAL. Furthermore, it is noted that claim 11 is directed to the nonelected immune modulator neoantigen CK20 and is therefore withdrawn. 
Claims 1-15 and 17-21 are pending. Claims 11 and 14-21 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-10 and 12-13 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/477,754, PRO 62/516,401 and CON of PCT/US2018/024764 filed on 3/28/2017, 6/7/2017 and 3/28/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/28/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claim 2 is objected to for depending upon itself. A suitable correction to this error would be to write claim 2 as a dependent claim of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 describes the method of claim 2, wherein the modified macrophage or monocyte is generated by inducing an exogenous expression construct derived from a subject. Claim 2 is indefinite for depending upon itself, see MPEP 608.01. One or more claims may be present in dependent form, but must refer back and further limit the claim from which it depends. In the instant case, claim 2 does not further limit the claim on which it depends, since it only depends on itself. One of ordinary skill in the art would not understand how to practice the limitations of claim 2 since it depends on itself, which would 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhu et al. US 2012/0183553A1, published 7/19/2012 (hereinafter Zhu, cited in applicants IDS). 
Zhu describes a method for treating cancer using Hom-1 and its activators or inhibitors (Zhu, para 3). Zhu describes how Hom-1 acts as a negative regulator of cellular growth and plays a critical role in the terminal differentiation of monocytes into macrophages (Zhu, para 92-97 and 135). In Fig 4, Zhu shows that Hom-1 is endogenously expressed by monocytes, T cells, B cells and neutrophils (Zhu, para 23). Zhu describes methods for modulating Hom-1 expression using various nucleic acid approaches including the introduction of exogenous “mRNA” or “RNA analogs” (Zhu, para 29). Zhu states that the RNA analogues may be synthesized from nucleotide analogues, which reads on “chemically modified” mRNA as described Tet which is activated when exposed to tetracyclin (Tet) and thereby overexpress a fusion of GFP and Hom-1 (Zhu, para 132). The resulting terminally differentiated macrophages in example 4 resembles the M1 phenotype (Zhu, para 135 and 136). Zhu describes Hom-1 expression constructs operatively linked to constitutive and inducible promoters or enhancer-promoter combinations (Zhu, para 33, 66, 76, 82 and 90). Zhu describes measuring Hom-1 expression relative to a control prior to and during treatment, corresponding to the limitations described in claim 12 (Zhu, para 60, 93 and 95). Zhu describes treatment methods for cancers including leukemia, rheumatoid arthritis and breast cancer among others (Zhu, para 14, 36). Thus, Zhu anticipates claims 1-8 and 12-13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (supra) as applied to claims 1-8 and 12-13 above in further view of Crane et al. US2017/0087185, published 3/30/2017, priority date 9/9/2015 (hereinafter Crane). 
A description of Zhu can be found above. Zhu does not expressly describe administering immune modulators such as an immune check-point inhibitors following the administration of modified macrophage to a subject with cancer. 
Crane describes methods for reprogramming the tumor microenvironment to enhance adoptive cellular therapies (Crane, abstract and para 5, 8). Crane describes methods involving the expression and/or administration of PD-1 checkpoint binding proteins and inhibitors which greatly improve the endogenous anti-tumor response for patients harboring solid tumors as well as enhancing the efficacy of immunotherapies (Crane, para 8). PD-1 is a well characterized checkpoint binding protein, corresponding to the elected immune modulator described in claims 9 and 10 (Crane, para 15). 
It would have been prima facie obvious to one of ordinary skill in the art to administer an immune modulator such as a PD-1 immune checkpoint inhibitor as disclosed by Crane to a subject with cancer following administration of the modified macrophage cellular therapy disclosed by Zhu for treating cancer. Crane fully describes the synergistic effects of reprogramming the tumor microenvironment to enhance adoptive cellular therapies. Therefore, it would have been a matter of applying a known technique (co-administration of an immune modulator as outlined by Crane) to a known treatment (Hom-1 expressing modified macrophages) which would yield predictable results. One of ordinary skill in the art would have been motivated to do so in order to better control the tumor microenvironment and immune response to enhance the modified macrophage based cellular therapy. One would have a reasonable expectation of success given that both Zhu and Crane experimented with various co-administration methods to improve the efficacy of the genetically modified macrophage based cancer therapies.  
prima facie obvious to a person having ordinary skill in the art to have provided an exogenous mRNA sequence encoding Hom-1 in order to enhance the differentiation of monocytes into matured macrophages in vitro. Zhu describes this explicitly in para 28 and 29 as stated in the prior 102 rejection. However, it is emphasized that introducing an exogenous mRNA to express a known polypeptide is considered routine in the art and would  have been prima facie obvious to a person having ordinary skill in the art given that the functional relationship between Hom-1 mediated macrophage differentiation was known. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of Application No: 16/075,479 (US Patent Application Publication Number US 2019/0085336; notice of allowance has been sent on 11/2/2021) in view of Crane (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims. 
The patented claims are drawn to a method of treating an inflammatory disorder comprising administering a modified macrophage that has been treated with a Hom-1 inhibitor or construct for expressing a Hom-1 inhibitor, wherein the Hom-1 inhibitor is an RNAi or antisense oligonucleotide. The patented claims do not expressly claim the further administration of an immune modulator or the expression of an exogenous nucleic acid Hom-1 inhibitor which is an mRNA. 

Thus, it would have been prima facie obvious to one of ordinary skill in the art to administer an immune modulator such as a PD-1 immune checkpoint inhibitor as disclosed by Crane to a subject following administration of the modified macrophage cellular therapy disclosed by Zhu for treating cancer or a related inflammatory disorder. It would have been a matter of applying a known technique (co-administration of an immune modulator as outlined by Crane) to a known treatment (Hom-1 expressing modified macrophages) which would yield predictable results. One of ordinary skill in the art would have been motivated to do so in order to better control the tumor microenvironment and immune response to enhance the modified macrophage based cellular therapy. Furthermore, it is noted that although the patented claims are directed to a Hom-1 RNAi agent, it would have been prima facie obvious to a person having ordinary skill in the art to have provided an exogenous mRNA sequence encoding Hom-1 or an inhibitor thereof resulting in the same effect. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made.

Claims 1-10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No: 15/774,809 (US Patent Application Publication Number US 2018/0325949 in view of Crane (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims.

However, Crane describes methods for reprogramming the tumor microenvironment to enhance adoptive cellular therapies (Crane, abstract and para 5, 8). Crane describes methods involving the expression and/or administration of PD-1 checkpoint binding proteins and inhibitors which greatly improve the endogenous anti-tumor response for patients harboring solid tumors as well as enhancing the efficacy of immunotherapies (Crane, para 8). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to administer an immune modulator such as a PD-1 immune checkpoint inhibitor as disclosed by Crane to a subject following administration of the modified macrophage cellular therapy disclosed by Zhu for treating cancer or a related inflammatory disorder. It would have been a matter of applying a known technique (co-administration of an immune modulator as outlined by Crane) to a known treatment (Hom-1 expressing modified macrophages) which would yield predictable results. One of ordinary skill in the art would have been motivated to do so in order to better control the tumor microenvironment and immune response to enhance the modified macrophage based cellular therapy. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention as a whole to have been prima facie obvious to at the time the invention was made. Therefore, the co-pending claims embrace the instant claims in view of the disclosure of Crane.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633